      Case: 3:15-cv-00324-jdp Document #: 397-1 Filed: 09/18/20 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


ONE WISCONSIN INSTITUTE, INC.,
CITIZEN ACTION OF WISCONSIN EDUCATION
FUND, INC., RENEE M.
GAGNER, ANITA JOHNSON,
CODY R. NELSON, JENNIFER S. TASSE,
SCOTT T. TRINDL, MICHAEL R. WILDER,
JOHNNY M. RANDLE, DAVID WALKER
DAVID APONTE, and CASSANDRA M.
SILAS,

                       Plaintiffs,
        v.                                                            15-cv-324-jdp

 MARK L. THOMSEN, ANN S. JACOBS,
 BEVERLY R. GILL, JULIE M. GLANCEY,
 STEVE KING, DON M. MILLS, MICHAEL
 HAAS, MARK GOTTLIEB, and
 KRISTINA BOARDMAN,
 all in their official capacities,

                      Defendants.


 JUSTIN LUFT, et al.,
      on behalf of themselves and all others similarly
      situated,

                        Plaintiffs,
        v.                                                             20-cv-768-jdp

 TONY EVERS, et al.,

                       Defendants.


               [PROPOSED] ORDER FOR PRELIMINARY INJUNCTION



       This matter came before this Court upon the Luft Plaintiffs’ Motion for a Preliminary

Injunction, which was filed with this Court on September 18, 2020. The Court has reviewed the
      Case: 3:15-cv-00324-jdp Document #: 397-1 Filed: 09/18/20 Page 2 of 5




papers filed and heard argument from counsel for the parties. This Court finds that the Luft

Plaintiffs have demonstrated a need for preliminary injunctive relief in this case.

       NOW THEREFORE, THE COURT HEREBY FINDS AND ORDERS:

       a.      The Luft Plaintiffs’ Motion for a Preliminary Injunction is hereby granted.

       b.      The Defendants, through the Department of Motor Vehicles (“DMV”) and the

Wisconsin Elections Commission (“WEC”), are ordered to:

               1.      Issue a voter ID card that is valid for 8 years (“Hard Card”) to any voter

                       who has (i) had their name, date of birth, and social security number verified

                       through the Social Security Online Verification System (“SSOLV”); (ii)

                       submitted proof of Wisconsin residency; and (iii) sworn under penalty of

                       perjury that they are a U.S. citizen.

               2.      Issue a Hard Card by the time the initial Temporary Receipt expires to any

                       voter who has complied with reasonable requests for information, unless

                       the DMV has a genuine reason to suspect that the voter is ineligible. The

                       absence of documentation does not itself constitute such a reason.

               3.      Permit voters to use affidavits—akin to the common law name change

                       affidavit—to resolve other issues in a voter’s background documents (e.g.,

                       birth date discrepancies, mismatches between current name and name in

                       voter’s SSA record, and missing information regarding birth details) unless

                       the DMV has a genuine reason to suspect that the voter is ineligible. The

                       absence of documentation does not itself constitute such a reason.




                                                  2
Case: 3:15-cv-00324-jdp Document #: 397-1 Filed: 09/18/20 Page 3 of 5




      4.    Inquire whether a voter knows of any potential name discrepancy issues at

            the time the IDPP application is submitted and permit voters to use a

            common law name change affidavit at that time.

      5.    Establish a process that provides notice and a hearing before a neutral

            decision maker to voters denied Temporary Receipts or Hard Cards by the

            DMV due to (1) claims of ineligibility, fraud, or any other reason or (2) the

            DMV’s failure to resolve their IDPP petition within 180 days.

      6.    Send a targeted mailing no later than October 6, 2020, to all registered

            voters without a Wisconsin driver’s license or ID informing them of the ID

            requirement and the IDPP system.

      7.    Include the following language: “Need an ID for voting? Through the

            DMV’s ID petition process, you can get a free ID even if you don’t have

            documents like a birth certificate” on (i) any future mailing or publication

            that mentions the voter ID requirement, (ii) all relevant websites that

            mention the voter ID requirement, and (iii) all DMV and/or WEC hotlines.

      8.    Ensure that IDPP information (such as the Palm Card) is posted at all

            municipal clerk’s offices, on all municipal clerk’s websites, and at all early

            voting sites and polling places, and is provided along with provisional ballot

            instructions to any voter who is offered a provisional ballot.

      9.    Amend the Form MV3012, the Temporary Receipt, the Takeaway

            Document, and the Palm Card to conspicuously explain: (i) that a voter must

            remain in contact with DMV for a specified time to continue receiving

            Temporary Receipts, (ii) that if the voter loses contact and the petition is
                                      3
Case: 3:15-cv-00324-jdp Document #: 397-1 Filed: 09/18/20 Page 4 of 5




            cancelled or denied the voter may reinstate the petition and receive a

            Temporary Receipt by contacting the DMV and (iii) that the voter has rights

            to a hearing, as noted above; and

      10.   Comply with the IDPP information plan that the Court ordered in October

            2016, and to:

            i.     Offer the Palm Card—in digital and printed format and in Spanish

                   and English—to all organizations identified in the October 21,

                   2016 Joint Status Report, as well as to organizations identified in

                   footnote 21 of the Luft Plaintiffs’ Brief in Support of the Motion

                   for Preliminary Injunction, to state public assistance agencies, and

                   to state agencies serving low income and homeless persons;

            ii.    Personally contact and offer to meet, train, and discuss outreach

                   and IDPP with all organizations identified in the preceding

                   paragraph, as well as organizations identified in the Joint Status

                   Report of October 21, 2016, no later than the week of October 12,

                   2020;

            iii.   Ensure that both Spanish and English versions of the Palm Card

                   are conspicuously posted in all DMV offices and on any DMV

                   web page related to ID and IDPP, and that a copy of the Palm Card

                   is given to any voter seeking an ID card at a DMV office; and

            iv.    Comply with all elements of the IDPP information plan WEC has

                   already established for this fall and ensure that IDPP information



                                     4
     Case: 3:15-cv-00324-jdp Document #: 397-1 Filed: 09/18/20 Page 5 of 5




                          provided as any part of media availability or outreach is also

                          offered to media serving minority communities.

     c.    The Preliminary Injunction shall remain in effect until further order of the Court.



Dated:                                          BY THE COURT:

                                                HON. JAMES D. PETERSON
                                                U.S. District Judge




                                            5
